Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer submitted by Applicant on April 13th, 2022 has been received and approved.

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is FUJIWARA et al. (U.S. Patent Application Publication No. 2011/0018050).  FUJIWARA et al. discloses a nonvolatile memory device having a stacked structural unit comprises a substrate, source line, bit lines, word lines, first memory layer, first inner insulating layer, first outer insulating layer.  FUJIWARA et al. fail to show or suggest the limitations of a wall surrounding the memory call array in a plane along the first surface, including a plurality of conductive layers arranged in a direction crossing the first surface of the semiconductor substrate from a layer of the source Line to a layer of the word line, and including a recess at an inner surface extending from an upper surface to a lower surface; and an insulating layer provided from a position of the upper surface of the wall to a position of the lower surface and being in contact with the inner surface of the wall in the recess (claims 1-3); or the second block including: a fourth region spreading along the first plane and having a fourth width along the second direction, a fifth region spreading along the first plane, having a fifth width lager than the fourth width along the second direction, and being adjacent to the fourth region on another side in the first direction, and a sixth region spreading along the first plane, having a sixth width along the second direction, located between the fourth region and the fifth region, and connecting the fourth region and the fifth region (claims 4-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827